EXHIBIT 21.1 INCOME OPPORTUNITY REALTY INVESTORS, INC. SUBSIDIARIES OF THE REGISTRANT The following is a list of all subsidiaries and partnership interests of Income Opportunity Realty Investors, Inc., the percentage of ownership and the state or other jurisdiction of organization or incorporation as of December 31, 2013: Corporations Name of Entity Ownership Jurisdiction IORI Operating, Inc. 100.00% Nevada IORI Minerals, Inc. 100.00% Nevada Midland Odessa Properties, Inc. (Note 1) 19.90% California LLC interests (including direct and indirect ownership through subsidiaries) Name of Entity Ownership Jurisdiction ATI Holdings Managing Member, LLC 15.10% Nevada Trinity East Energy, LLC 3.70% Texas Partnership interests (including direct and indirect ownership through subsidiaries) Name of Entity Ownership Jurisdiction Nakash Income Associates 40.00% Georgia Note 1: American Realty Investors, Inc. owns 31.3%, Income Opportunity Realty Investors, Inc. owns 19.9% and Transcontinental Realty Investors, Inc. owns 48.8%.
